SUMMARY ORDER

Petitioner Tong Gao, a native and citizen of China, seeks review of the May 30, 2006 order of the BIA summarily dismissing his appeal. In re Tong Gao, No. A78 911 866 (B.I.A. May 30, 2006). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We are not permitted to review the arguments in Gao’s brief challenging the IJ’s decision on the merits because these arguments have not been exhausted at the administrative level. See 8 U.S.C. § 1252(d)(1); see generally Gill v. INS, 420 F.3d 82, 86 (2d Cir.2005) (explaining that, in the absence of manifest injustice, petitioners must administratively exhaust the categories of relief they are claiming and the individual issues on which that relief may turn, but not subsidiary legal arguments).
Furthermore, because Gao does not present us with any arguments that the BIA’s summary dismissal of his appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(E) was improper, we deem any such arguments waived. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005).
For the foregoing reasons, the petition for review is DISMISSED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2) and Second Circuit Local Rule 34(d)(1).